Citation Nr: 0302164	
Decision Date: 02/04/03    Archive Date: 02/19/03	

DOCKET NO.  00-17 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Timeliness of a notice of disagreement to a July 1989 
rating determination. 

2.  Whether there was clear and unmistakable error (CUE) in 
the RO rating decision dated in July 1989 which assigned a 20 
percent evaluation for degenerative joint disease of the 
cervical and thoracic spine, hips, knees and ankles. 

[The issue of entitlement to an increased evaluation for 
degenerative joint disease of the cervical and thoracic 
spine, hips, knees and ankles will be the subject of a later 
decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1974 and from January 1975 to November 1987.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the Department 
of Veterans Affairs (VA) Oakland, California, Regional Office 
(RO).  

The Board is undertaking additional evidentiary development 
on the issue of entitlement to an increased evaluation for 
degenerative joint disease of the cervical and thoracic 
spine, hips, knees and ankles, currently evaluated as 20 
percent disabling pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  A January 1988 rating decision awarded the veteran a 60 
percent evaluation for degenerative joint disease of the 
thoracic spine, hips, knees, and ankles based on service 
records that found the veteran to be 60 percent disabled due 
to such disabilities.  At that time, no VA examination had 
been performed.

2.  The veteran's VA compensation was terminated effective 
September 1, 1988, as he decided not to waive his service 
retirement payment in lieu of VA benefits.  Notification of 
the veteran's decision was received at the RO on August 11, 
1988.

3.  On December 22, 1988, the veteran filed a claim seeking 
an increased evaluation based on unemployability due to 
service-connected disabilities.  A VA examination was 
performed in March 1989.  

4.  Based on the results of the March 1989 examination, the 
RO awarded the veteran a 20 percent evaluation for 
degenerative joint disease of the cervical and thoracic 
spine, hips, knees and ankles, reducing the disability 
evaluation from 60 percent to 20 percent disabling.

5.  The RO notified the veteran of the July 1989 rating 
decision, and of his appellate rights, in a letter dated that 
month.  

6. An October 1993 statement was received at the RO in 
November 1993 indicating disagreement with the rating 
assigned for the degenerative joint disease.


CONCLUSIONS OF LAW

1.  The requirements for a timely filing of a notice of 
disagreement has not been satisfied with respect to the July 
1989 rating decision by the RO.  38 U.S.C.A. §§ 5107, 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2002).  

2.  The RO rating decision of July 1989 did not contain clear 
and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change of law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107).  In Livesay v. Principi, 
15 Vet. App. 165, 179 (2002), the U.S. Court of Appeals for 
Veterans Claims (Court) held that the VCAA does not apply to 
CUE cases.  With regard to the issue of the timeliness of the 
notice of disagreement, the Board finds that the veteran has 
been notified of all applicable laws and regulations 
regarding this claim.  In the August 2002 supplemental 
statement of the case, the veteran was provided the 
regulations pertinent to the VCAA and has been effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The claimant has been notified of 
the applicable laws and regulations regarding both claims.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board 
therefore finds that the notice requirements of the new law 
and regulations have been met.  

I.  Factual Background

The veteran filed his initial claim for VA compensation in 
November 1987.  He submitted a September 1987 service medical 
board determination which "recommends" a combined rating of 
60 percent for the veteran's service-connected disorders.  
Based on this initial recommendation from the military the 
RO, in a January 1988 rating determination, found the veteran 
to be 60 percent disabled based on degenerative joint disease 
of the thoracic spine, hips, knees and ankles effective 
December 1, 1987.  This initial rating determination was made 
without a VA examination.

In August 1988, the RO received a statement from the veteran 
indicating his decision not to waive his service retirement 
benefits in lieu of VA benefits.  Accordingly, the veteran's 
VA compensation was terminated effective September 1, 1988.

In December 1988, the RO received a claim from the veteran 
seeking compensation based on unemployability due to the 
veteran's service-connected disabilities.  In light of this 
new application, a VA examination was scheduled and held in 
March 1989.  On VA evaluation, degenerative joint disease of 
the cervical, thoracic, hips, knees, and ankles was found.  
Full range of motion was also found, though tenderness was 
indicated.  

Based on the findings of the VA evaluation held in March 
1989, the RO reduced the veteran's disability evaluation from 
60 percent to 20 percent disabling effective in December 
1988.  At the VA examination the veteran had reported that he 
was working.  Accordingly, the RO determined that individual 
unemployability should be denied.  

The veteran was notified of this determination later that 
month.  A copy of this letter was sent to the veteran's 
representative at that time.  

No statement was received by the veteran or his 
representative until November 1993 (the letter is dated 
October 31, 1993).  The veteran requested reevaluation and a 
Panasonic Shiatsu Massage Lounger chair for use as a home 
base physical therapy device.  

II.  The Timeliness of the Notice of Disagreement

The law provides that the Board shall determine questions 
about the timeliness of an appeal.  38 U.S.C.A. § 7105(d)(3).  
Under the provisions of 38 U.S.C.A. § 7105(a), the issue of 
entitlement to increased evaluation for the service-connected 
disorder would not be adjudicated by the Board unless the 
veteran filed a valid notice of disagreement to the July 1989 
rating decision and then filed a substantive appeal after 
receiving a Statement of the Case.  Under 38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  
In essence, the following sequence is required: There must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis for the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

In this case, the veteran had until July 1990 to file a 
timely notice of disagreement to the July 1989 rating 
determination.  A notice of disagreement to this rating 
determination was never received.  In July 1994, the veteran 
appears to contend that the RO may have sent this rating 
determination to the wrong address.  However, the notice 
provided the veteran in July 1989 is identical to the address 
used by the veteran in his request for an annual clothing 
allowance, received at the RO in August of 1989.  

The veteran contends that he never received notice of the 
July 1989 rating determination.  However, notice of the July 
1989 rating determination sent the veteran was not returned 
to the RO by the United States Postal Service as 
undeliverable.  There is absolutely no indication that the 
veteran did not receive notice of the July 1989 rating 
determination other than the veteran's contentions made 
several years after this rating decision was issued.

As the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 
395 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of 
administrative regularity dictate a presumption that 
Government officials 'have properly fulfilled their official 
duties.'"  The veteran has supplied absolutely no evidence 
to support his conclusion that he did not receive notice of 
the July 1989 rating decision and a review of the procedural 
history of this case fails to support this contention.  
Accordingly, the presumption of regularity has not been 
rebutted.  The veteran's claim must fail.  



III.  CUE Within the July 1989 Rating Determination

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE error to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the VA examination held in March 1989 provides 
a reasonable basis for the RO's conclusion in July 1989 that 
the veteran's condition warranted only a 20 percent 
evaluation.  The previous determination by the RO that the 
veteran was entitled to a 60 percent evaluation for his 
service-connected disability was based entirely on the 
recommendation of the service medical board.  This 
recommendation does not appear based on VA regulations.  No 
VA evaluation had been performed at that time.  

The veteran was granted a 20 percent evaluation for 
degenerative arthritis under 38 C.F.R. § 4.71(a), Diagnostic 
Code 5003.  Under this diagnostic code, degenerative 
arthritis established by x-ray findings will be rated based 
on limitation of motion of the appropriate diagnostic codes 
for the specific joint or joints involved.  Based on the VA 
examination, no limitation of motion was found.  Accordingly, 
under Diagnostic Code 5003, the RO awarded the veteran a 20 
percent evaluation for x-ray evidence of involvement of two 
or more major joints with occasional incapacitating 
exacerbation.  The Board finds no error in this determination 
based on the facts found in 1989.

The veteran has consistently refused to attend another VA 
examination.  In any event, this would not provide a basis to 
find CUE in a 1989 rating determination.  The veteran has 
contended that the examination was invalid in relation to his 
condition.  However, a disagreement with how the RO evaluated 
the facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen, 8 Vet. App. at 95.  For CUE to 
be found the error must be "undebatable."  No such error 
exists in this case.  While the veteran has cited to private 
medical records in support of his contention that this 
disability is incurable, degenerative, and will worsen, this 
does not provide a basis to conclude that the VA rating 
determination in 1989 was undebatably wrong.  The results of 
the VA examination in March 1989 do not provide a basis to 
conclude that the veteran was clearly entitled to a 60 
percent evaluation for his degenerative joint disease.  A 
valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  

In March 2000, the veteran states that he would provide the 
Board with evidence that the RO manipulated his records and 
distorted expert medical evidence.  The veteran has, however, 
provided no such medical evidence.  Moreover, medical 
evidence submitted after the July 1989 rating determination 
does not provide a basis to determine that the July 1989 
determination was undebatably wrong.  He has provided 
absolutely no evidence to indicate "fraud" on behalf of the 
RO in the determination that the service-connected disability 
was 20 percent disabling rather than 60 percent disabling in 
1989.  

The Board has also considered the issue of whether the 
reduction of the veteran's service-connected disability 
evaluation was proper.  The 60 percent evaluation for the 
veteran's service-connected disorder had not been in effect 
for five years or more.  Accordingly, the provisions of 
paragraphs (a) and (b) of 38 C.F.R. § 3.344 do not apply.  
Under 38 C.F.R. § 3.344(c), the VA may reduce the evaluation 
of a service-connected disability when reexamination 
discloses "improvement."  In this case, the determination 
that the veteran was entitled to a 60 percent evaluation for 
his service-connected disorder was entirely based on the 
service medical board determination.  The service medical 
board determination, however, does not provide a basis as to 
why it found the veteran 60 percent disabled or why the 
veteran would be considered 60 percent disabled under VA 
regulations, specifically the schedule for rating the 
musculoskeletal system under § 4.71(a).  

In addition, the effective date and procedural requirements 
of the provisions of section 5112(b)(6) (formerly section 
3012(b)(6)) of the statute and section 3.105(e) of the 
regulations did not apply to the reduction in the veteran's 
disability evaluation in 1989 because there was no reduction 
in the amount of compensation being paid to him because he 
was receiving military retirement pay in lieu of VA 
compensation payments at that time.  VAOPGCPREC 07-2001 (Feb. 
14, 2001).  Thus, the reduction decision did not result in 
his getting any less retired or retirement pay than he had 
been receiving before the July 1989 decision was made.  Id.

The VA examination held in March 1989 provided the basis to 
conclude that the veteran was not entitled to a 60 percent 
evaluation, despite the veteran's contentions to the 
contrary.  The March 1989 VA examination provided the RO with 
a basis to conclude that the condition had improved (or was 
not as disabling as once believed) since the RO awarded the 
veteran a 60 percent evaluation.  

The 60 percent determination was based on very limited 
medical evidence provided by the service medical records.  In 
this case, it cannot be said that the VA examination of March 
1989, upon which the RO relied, undebatably showed a 60 
percent condition.  CUE requires that error, otherwise 
prejudicial, must appear undebatably.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  Accordingly, the veteran's 
claim must fail.


ORDER

A timely notice of disagreement with the VA rating decision 
of July 1989 not having been submitted, the appeal from that 
rating decision is dismissed.


The July 1989 rating decision did not contain clear and 
unmistakable error.  The benefit sought on appeal remains 
denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

